Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of October 28th 2020 has been considered.
Claims 6, 29 and 30 have been amended.
Claims 1-5, 10, 13, 16, 22 and 23 are cancelled.
Claims 6-9, 11, 12, 14, 15, 17-21 and 24-27 are pending in the current application.
Claims 9, 11, 12, 14, 15, 17-21 and 24-27 are withdrawn from consideration.
Claims 6-8 and 28-32 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendments filed on October 28th 2020, the rejection of claims 6-8 and 28-32 under 35 USC §112(b) have been withdrawn.
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claim 6-8 and 28-32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.

Regarding claim 6: The limitation “…the flour and liquid mixture having a gluten content of greater than 10% to a gluten content of 35% by weight…” in lines 4-5 is not disclosed in the original application. While Applicant had argued that on page 6 of the “Remarks” filed on October 28th 2020, that examples 1-4 on pages 6 and 7 of the specification support the gluten content of the dry and wet ingredient mixtures, it is noted that examples 1-4 fail to support the recited gluten content of the dry and wet ingredients. Given the fact vital wheat gluten (i.e., wheat flour) comprises 80wt% protein of which at most 90wt% is gluten, as disclosed in Applicant provided NPLs Ortolan et al., “Protein Characteristics that Affect the Quality of Vital Wheat Gluten to be Used in Baking: A Review” (from Comp Rev Food Scie & Safety, 2 March 2017) and Majzoobi et al., “Effects of pH changes on functional properties of native and acetylated wheat gluten” (from International Food Research Journal 21(3): 1219-1224 (2014)), and argued in pages 7-10 of the “Remarks”, the Bread dough in Example 1 comprises less than 4.1wt% gluten, the Bread dough in Example 2 comprises about 5.6 wt% gluten, the pasta dough in Example 3 comprises about 16wt% gluten and the crunchy bread dough in Example 4 comprises about 8.5wt% gluten. Furthermore, although the original application discloses a flour mixture comprising 5%-35%, or 10%-30% by weight gluten (see specification page 5, lines 13-17), the original application does not disclose a flour and liquid mixture having a gluten content of greater than 10% to a gluten content of 
Regarding claims 7, 8 and 28-32: In view of the fact that dependent claims 7, 8 and 28-32 depend on independent claim 6, and since independent claim 6 is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement (i.e., reciting new matter), claims 7, 8 and 28-32 are rejected for failing to comply with the written description requirement as they depend on a claim rejected for failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over NPL Platts., “Delicious Low FODMAPS Bread” (from www.geniuskitchem.com/recipe/delicious-low-fodmaps-bread-448196) in view of NPL Tsafrir, “FODMAPs + GAPS” (from: https://www.judytsafrirmd.com/fodmaps-gaps/), NPL “Gluten-Bakeinfo” (‘Bakeinfo’) (from https://www.bakeinfo.co.nz/Facts/Gluten) and NPL Geiger., “Which Flour is Best for Pasta?” (from https://www.finecooking.com/article/which -flour-is-best-for-pasta). Evidenced by NPL “Nutritional Information, Diet Info and Calories in Foods – Fitbit” (‘Fitbit’) (from https://www.fitbit.com/foods/categories), Applicant provided NPL “Ingredient Weight Chart” (from https://www.KingArthurFlour.com/learn/ingredient-weight-chart) (‘Arthur’), Applicant provided NPL Ortolan et al., “Protein Characteristics that Affect the Quality of Vital Wheat Gluten to be Used in Baking: A Review” (from Comp Rev Food Scie & Safety, 2 March 2017) and Applicant provided NPL Majzoobi et al., “Effects of pH changes on functional properties of native and acetylated wheat gluten” (from International Food Research Journal 21(3): 1219-1224 (2014)).

Regarding claims 6 and 30: Platts discloses a recipe for low FODMAPS bread for IBS sufferers, wherein a mixture comprising flours (e.g., tapioca, rice, oats), salt and gluten (e.g., dry ingredients) are combined with wet ingredients to form low FODMAPS dough (see Platts pages 1-3). Given the fact that tapioca, oat, corn, potato and rice flours are known as low FODMAPS flours (see Platts page 1; Tsafrir pages 7-8; and page 6 of Applicant’s “Remarks” filed on May 16th 2019), it would have been obvious to a skilled artisan to have modified Platts and to have substituted the tapioca flour and oat flour with any of the other low FODMAPS flours recited in claim 6, and thus arrive at the claimed limitations. As set forth in MPEP §2141, the simple substitution of one known 
As to the gluten content recited in claim 6: Platts also discloses that the added gluten content in the flours is about 0.5 cup of gluten per liquid ingredients and about 4 cups of the flours (see Platts page 1). While the bread dough (i.e., flour and liquid ingredient mixture) in Platts comprises gluten content (i.e., about 5.4wt%) that is lower than the gluten content recited in claim 6 (see Applicant’s arguments on pages 7-10 of the “Remarks” using NPLs Arthur, Ortolan and Majzoobi to provide evidentiary support), Platts discloses that adding gluten to gluten-free recipes in order to attain low FODMAPS compositions with the textural attributes provided by gluten, is well known and conventional (see Platts page 1). Given the fact that the textural attributes provided by gluten (e.g., elasticity, hardness, etc.) are well known (see Bakeinfo page 1 and Geiger pages 1-3), it would have been obvious to a skilled artisan to modify Platts and to add gluten, at the relative amount recited in claim 6, in order to attain a bread composition with desired texture, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the gluten comprising gliadin and glutenin recited in claim 6: Given the fact that gluten is known to comprise gliadin and glutenin (see Bakeinfo page 1), the gluten in Platts meets the claimed limitations.
As to the recitation in claim 6 that the flour composition is for “treating irritable bowel syndrome” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Platts discloses of a flour mixture comprising gluten and the flours as presently claimed, it is clear that the flour mixture of Platts would be capable of performing the intended use, i.e. employed to treat IBS, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 7: Platts discloses on page 1 a flour mixture comprising 2 cups of oat flour (184g), 1 cup of rice flour (142g), 0.5 cups of tapioca flour (56.5g), 0.5 cup of cornstarch (56g) and 0.5 cup of vital wheat gluten (72g) (see pages 7-8 of the “Remarks” using NPL Arthur for masses of flours). Given the fact vital wheat gluten comprises 80% protein of which at most 90wt% is gluten, as disclosed in Applicant provided NPLs Ortolan and Majzoobi, 72g of wheat vital gluten comprises 51.9wt% gluten (see “Remarks” page 9) renders a flour mixture comprising about 10.2wt% gluten (i.e., 51.9/(184+142+56.5+56+72)), which reads on the claimed limitations.
Regarding claim 8: Given the fact that Platt does not disclose wheat flour, barley flour and rye flour, Platt meets the claimed limitations.
Regarding claim 28: Platt discloses the bread is formed with water and egg (see Platt pages 1-3).
Regarding claim 29: Platts discloses a recipe for low FODMAPS bread that was developed for IBS sufferers by adding gluten to gluten-free recipe to attain a low FODMAPS composition with the textural attributes provided by gluten (see Platts page 1), but fails to disclose a modifying a gluten-free pasta to attain a low FODMAPS pasta for IBS sufferers; However, Bronski discloses a recipe for gluten-free homemade pasta comprising equal parts tapioca flour and brown rice flour (see Bronski page 1) that are combined with two egg for every two cups of flour used to form dough (see Bronski pages 1-4). Given the fact that the textural attributes provided by gluten (e.g., elasticity, hardness, etc.) are well known (see Bakeinfo page 1 and Geiger pages 1-3), it would have been obvious to a skilled artisan who desires a low FODMAPS pasta for IBS sufferers, to have used the concept taught in Platts and to have added gluten to a gluten-free pasta recipe, such as the pasta in Bronski, at an amount that will provide desired texture, and thus arrive at the claimed limitations.
Regarding claims 31 and 32: Platt discloses on page 1 the flour mixture comprises 0.5 a cup of vital wheat gluten (72g) (i.e., 80% protein) (see Ortolan page 370), 2 cups of oat flour (184g) (i.e., 8% protein (see Fitbit page 1)), 1 cup of rice flour (142g) (i.e., 4% protein (see Fitbit page 2)), 0.5 cup of tapioca flour (56.5g) (i.e., 0% protein (see Fitbit page 3)) and 0.5 cup corn starch (56g) (i.e., 0% protein), which renders a flour mixture with about 15.3% protein (i.e., [(72x80%)+(184x8%)+(142x4%)]/[72+184+142+56.5+56]), which reads on the claimed limitations.

Response to Arguments
Applicant's arguments filed on October 28th 2020 have been fully considered but they are not persuasive.

Applicant argues on page 6 of the “Remarks” that support for the amendment of claim 6 filed on October 28th 2020, is found in each of the Examples 1-4 on pages 6 and 7 of the specification as originally filed. Examiner respectfully disagrees.
As stated above, given the fact vital wheat gluten (i.e., wheat flour) comprises 80wt% protein of which at most 90wt% is gluten, as disclosed in Applicant provided NPLs Ortolan and Majzoobi, and argued in pages 7-10 of the “Remarks”, the Bread dough in Example 1 comprises less than 4.1wt% gluten, the Bread dough in Example 2 comprises about 5.6 wt% gluten, the pasta dough in Example 3 comprises about 16wt% gluten and the crunchy bread dough in Example 4 comprises about 8.5wt% gluten. Therefore, the original application does not disclose a flour and liquid mixture having a gluten content of greater than 10% to a gluten content of 35% by weight.

Citing a declaration filed on October 28th 2020 by Dr. Kerith Rae Duncanson, Applicant argues on pages 12-13 of the “Remarks” that the prior art references fail to render the claimed invention obvious, as Declarant provided evidence that Platts provides a brioche-like product, and the examples in the current specification provide a wheat bread-like product. Examples respectfully disagrees.
The declaration filed on October 28th 2020, is insufficient to overcome the rejection of claims 6-8 and 28-32 under 35 USC §103, because Platts discloses of a low FODMAPS bread for IBS sufferers. Given the fact that brioche is a type of bread, the low FODMAPS bread for IBS sufferers meets claim 30 “bread”. Moreover, while the textural attributes of the bread in Platts and the bread in the examples of the current application may differ, such differences are expected at least in view of the different gluten contents, or use of different types of FODMAPS flours (see discussion, above).

Applicant argues on pages 7-15 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Platts fails to disclose dough (i.e., flour and liquid mixture) comprising 10 to 35wt% gluten. Examiner respectfully disagrees.
As stated above, while the bread dough (i.e., flour and liquid ingredient mixture) in Platts comprises gluten content (i.e., about 5.4wt%) that is lower than the gluten content recited in claim 6 (see Applicant’s arguments on pages 7-10 of the “Remarks” using NPLs Arthur, Ortolan and Majzoobi to provide evidentiary support), Platts discloses that adding gluten to gluten-free recipes in order to attain low FODMAPS compositions with the textural attributes provided by gluten, is well known and conventional (see Platts page 1). Given the fact that the textural attributes provided by gluten (e.g., elasticity, hardness, etc.) are well known (see Bakeinfo page 1 and Geiger pages 1-3), it would have been obvious to a skilled artisan to modify Platts and to add gluten, at the relative amount recited in claim 6, in order to attain a bread composition with desired texture, and thus arrive at the claimed limitations. As set forth in MPEP . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792